Case 5:18-cV-0057O-.]SI\/|-PRL Document 1 Filed 11/08/18 Page 1 of 11 Page|D 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRCT OF FLORIDA

<'7 r~.')
t:'._§-H _°`:"..
ocALA mvisloN T,EJ:§ §
~v
NEVARE leMERMAN, ;§§ °°
032 §
P\aimiff, giqu No.: §“.ég r§
e'.\s'w-E"D O°?>“F~"C §
73
V.

NAVIENT SOLU'I`IONS, LLC,

Defendant.

/

COMPLAINT AND DEMAND FOR JURY TRIAL

 

COMES NOW, Plaintiff, NEVARE ZIMMERMAN, by and through the
undersigned counsel, and sues Defendant, NAVIENT SOLUTIONS, LLC, (hereinafter
“Defendant”), and in support thereof respectfully alleges violations of the Telephone

Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA") and the Florida Consumer
Collection Practices Act, Fla. Stat. § 559.55 et seq. (“FCCPA”).

INTRODUCTION
l.

The TCPA was enacted to prevent companies like Defendant from

invading American citizen’s privacy and to prevent abusive “robo-calls.”
2. “The 'I`CPA is designed to protect individual consumers from receiving

intrusive and unwanted telephone calls.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740
(2012).

3. “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the

*1256 scourge of modern civilization, they wake us up in the morning; they interrupt our

GE"ll_-l

Case 5:18-cV-0057O-.]SI\/|-PRL Document 1 Filed 11/08/18 Page 2 of 11 Page|D 2

dinner at night; they force the sick and elderly out of bed; they bound us until we want to
rip the telephone out of the wall.’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings
presumably intended to give telephone subscribers another option: telling the autodia|ers
to simply stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (l l'h Cir.
2014).

4. According to the Federal Communications Commission (FCC),
“Unwanted calls and texts are the number one complaint to the FCC. There are
thousands of complaints to the FCC every month on both telemarketing and robocalls.
The FCC received more than 215,000 TCPA complaints in 2014." Fact Sheet: Wheeler
Proposal to Protect and Empower Consumers Agains! Unwanted Robocalls, Texts to
Wireless Phones, Federal Communications Commission, (May 27, 2015),
https://apps.fcc.gov/edocs_public/attachmatch/DOC-333676Al.pdf.

JURISDICTION AND VENUE

5. This is an action for damages exceeding Seventy-Five Thousand Dol|ars
($75,000.00) exclusive of attorney fees and costs.

6. Jurisdiction and venue for purposes of this action are appropriate and
conferred by 28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves
violations of the TCPA.

7. Subject matter jurisdiction, federal question jurisdiction, for purposes of
this action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the
district courts shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States; and this action involves violations of

Case 5:18-cV-0057O-.]SI\/|-PRL Document 1 Filed 11/08/18 Page 3 of 11 Page|D 3

47 U.S.C. § 227(b)(l)(A)(iii). See Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012)
and Osorio v. State Farm Bank. F.S.B., 746 F.3d 1242, 1249 (l lth Cir. 2014).

8. The alleged violations described herein occurred in Lake County, Florida.
Accordingly, venue is appropriate with this Court under 28 U.S.C. §l39l(b)(2), as it is
the judicial district in which a substantial part of the events or omissions giving rise to
this action occurred.

FACTUAL ALLEGATIONS

9. Plaintiff is a natural person, and citizen of the State of Florida residing in
Montverde, Lake County, Florida

10. Plaintiff is a “consurner” as defined in Florida Statute § 559.55(8).

1 l. Plaintiff is an “alleged debtor.”

12. Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755
F. 3d 1265 (11“‘ Cir. 2014) and Osorro v. stare Farm Bank, F.s.B., 746 F.3d 1242 (11"‘
Cir. 2014).

13. Defendant, NAVIENT SOLUTIONS, LLC, is a Delaware corporation
with a principal place of business and/or office for transacting its business located at 2001
Edmund Halley Drive, Reston, Virginia 20191 and conducts business in the State of
Florida through its registered agent, Corporation Service Company, located at 1201 Hays
Street, 'l`allahassee, Florida 32301-2525.

14. The debt that is the subject matter of this Comp|aint is a “consumer debt”
as defined by Florida Statute §559.55(6).

15. Defendant is a “creditor” as defined in Florida Statute §559.55(5).

Case 5:18-cV-0057O-.]SI\/|-PRL Document 1 Filed 11/08/18 Page 4 of 11 Page|D 4

16. Defendant called Plaintiff approximately six hundred (600) times in an
attempt to collect on an alleged debt related to a student loan.

17. Upon information and belief, some or all of the calls Defendant made to
Plaintiff’s cellular telephone number were made using an “automatic telephone dialing
system” which has the capacity to store or produce telephone numbers to be called, using
a random or sequential number generator (including but not limited to a predictive dialer)
or an artificial or prerecorded voice; and to dial such numbers as specified by 47 U.S.C §
227(a)(1) (hereinaher “autodialer calls”). Plaintiff will testify that her knew it was an
autodialer because of the vast number of calls she received and because she heard an
extended pause when she answered her phone before a representative would come on the
line.

18. Plaintiff is the subscriber, regular user and carrier of the cellular telephone
number (352) ***-1 191 and was the called party and recipient of Defendant’s calls.

19. Defendant placed an exorbitant number of automated calls to Plaintiff’s

cellular telephone number (352) ***-1191 and her work telephone number, (847) ***-
9311 in an attempt to collect on a student loan.

20. Further, Defendant also placed a substantial number of calls to Plaintiff`s
grandmother, Plaintiff’s mother, and Plaintist neighbors in an effort to harass and
intimidate Plaintiff into paying.

21. On several occasions over the year, Plaintiff instructed Defendant’s

agent(s) to stop calling her, including on her cellular telephone.

Case 5:18-cV-0057O-.]SI\/|-PRL Document 1 Filed 11/08/18 Page 5 of 11 Page|D 5

22. ln or about March of 2018, Plaintiff began receiving calls to her
aforementioned cellular telephone number from Defendant seeking to recover an alleged
debt.

23. Upon receipt of the calls from Defendant, Plaintiff’s caller ID identified
the calls were being initiated from, but not limited to, the following phone number(s):
(866) 989-1679; (5 l3) 914-4615; (703) 935-1150; (765) 637-0790, and; (866) 517-3093;
and when those numbers are called, an automated message answers “'I`hank you for
calling Navient. This call may be monitored and/or recorded for quality purposes."

24. Furthem\ore, some or all of the calls at issue were placed by the Defendant
using a “prerecorded voice,” as specified by the TCPA, 47 U.S.C. § 227(b)(1)(A).

25. None of Defendant’s telephone calls placed to Plaintiff were for
“emergency purposes" as specified in 47 U.S.C. §227(b)(1)(A).

26. A few weeks aRer the automated calls from Defendant began, in or about
March of 2018, Plaintiff answered a call from Defendant, was met with an extended
pause, held the line, was eventually connected to an agent/representative of Defendant,
explained to the agent/representative that she was aware of her obligations, the incessant
calls to her cell phone, work phone, and family members were harassing, and demanded
that Defendant cease placing calls to her aforementioned cellular telephone number,

27. Each subsequent call the Defendant made to the Plaintiff s aforementioned
cellular telephone number was done so without the “express consent” of the Plaintiff.

28. Each subsequent call the Defendant made to the Plaintift’s aforementioned

cellular telephone number was knowing and!or willful.

Case 5:18-cV-0057O-.]SI\/|-PRL Document 1 Filed 11/08/18 Page 6 of 11 Page|D 6

29. Similar|y, in or about June of 2018, due to the continued automated calls,
Plaintiff answered a call from Defendant, was met with an extended pause, held the line,
was eventually connected to an agent/representative of Defendant, explained to the
agent/representative that she had previously requested Defendant stop calling her, and
demanded that Defendant cease placing calls to her aforementioned cellular telephone
number.

30. Additionally, on or about August 9, 2018, due to continued automated
calls to her aforementioned cellular telephone number from the Defendant, Plaintiff
answered a call from Defendant, was eventually connected to a live agent/representative
of Defendant that identified herself as “Ebony Jones”, and informed “Ebony Jones” that
she had previously asked Defendant to stop calling her cellular telephone number, that
she would take legal action if the calls continued, and again demanded that Defendant
cease placing calls to all numbers associated with her account.

31. Defendant continued the campaign of abuse, calling the Plaintiff despite
the Plaintiff revoking any express consent the Defendant may have had to call her
aforementioned cellular telephone number on numerous occasions.

32. On at least five (5) separate occasions, Plaintiff has answered a call from
Defendant regarding her account, held the line to be connected to a live representative,
and demanded that Defendant cease placing calls to her aforementioned cellular
telephone number.

33. Each of the Plaintiff’s requests for the harassment to end were ignored.

Case 5:18-cV-0057O-.]SI\/|-PRL Document 1 Filed 11/08/18 Page 7 of 11 Page|D 7

34. From about March of 2018 through the filing of this Complaint, Defendant
has placed approximately six hundred (600) actionable calls to Plaintiff"s aforementioned
cellular telephone number (or as will be determined upon a thorough examination of
Plaintiff’s wireless records and/or Defendant’s records).

35. Defendant intentionally harassed and abused Plaintiff on numerous
occasions by calling multiple times during one day, and on back to back days, with such
frequency as can reasonably be expected to harass.

36. From each and every ca11 placed without express consent by Defendant to
Plaintiff`s cell phone, Plaintiff suffered the injury of invasion of privacy and the intrusion
upon her right of seclusion.

37. From each and every call without express consent placed by Defendant to
Plaintiff's cell phone, Plaintiff suffered the injury of the occupation of her cellular
telephone line and cellular phone by unwelcome calls, making the phone unavailable for
legitimate callers or outgoing calls while the phone was ringing from Defendant call.

38. From each and every call placed without express consent by Defendant to
Plaintiff’s cell phone, Plaintiff suffered the injury of unnecessary expenditure of her time.
Plaintiff had to waste time to deal with missed call notifications and call logs that reflect
the unwanted calls. This also impaired the usefulness of these features of Plaintiff’ s
cellular phone, which are designed to inform the user of important missed
communications

39. Each and every call placed without express consent by Defendant to

Plaintiff’s cell phone was an injury in the form of a nuisance and annoyance to the

Case 5:18-cV-0057O-.]SI\/|-PRL Document 1 Filed 11/08/18 Page 8 of 11 Page|D 8

Plaintiff. For calls that were answered, Plaintiff had to go to the unnecessary trouble of
answering them. Even for unanswered calls, Plaintiff had to deal with missed call
notifications and call logs that reflected the unwanted calls. This also impaired the
usefulness of these features of Plaintiff s cellular phone, which are designed to inform the
user of important missed communications

40. Each and every call placed without express consent by Defendant to
Plaintiff’s cell phone resulted in the injury of unnecessary expenditure of Plaintiff's cell
phone’s battery power.

41. Each and every ca11 placed without express consent by Defendant to
Plaintiff’s cell phone resulted in the injury of a trespass to Plaintiff’ s chattel, namely her
cellular phone and her cellular phone services.

42. As a result of the calls described above, Plaintiff suffered an invasion of
privacy. Plaintiff was also affected in a personal and individualized way by stress,
anxiety, nervousness, and aggravation

43. Defendant’s corporate policy is structured so as to continue to call
individuals like Plaintiff, despite these individuals explaining to Defendant they do not
wish to be called.

44. Defendant has a corporate policy to harass and abuse individuals despite
actual knowledge the called parties do not wish to be called,

45. Defendant’s corporate policy provided no means for Plaintiff to have

Plaintift`s number removed from Defendant’s call list.

Case 5:18-cV-0057O-.]SI\/|-PRL Document 1 Filed 11/08/18 Page 9 of 11 Page|D 9

46. Defendant has numerous other federal lawsuits pending against them
alleging similar violations as stated in this Complaint.

47. Defendant has numerous complaints against it across the country asserting
that its automatic telephone dialing system continues to call despite being requested to
stop.

48. Defendant has had numerous complaints against it from consumers across
the country asking to not be ealled; however, Defendant continues to call these
individuals

49. Defendant violated the TCPA with respect to the Plaintiff.

50. Defendant willfully and/or knowingly violated the TCPA with respect to
the Plaintiff.

51. Not one of Defendant’s telephone calls placed to Plaintiff were for
“emergency purposes” as specified in 47 U.S.C. § 227(b)(1)(A).

Q)M
(Violation of the TCPA)

52. Plaintiff fully incorporates and realleges paragraphs one (1) through fifty-
one (51) as if fully set forth herein.

53. NAVIENT SOLUTIONS, LLC willfully violated the TCPA with respect
to Plaintiff, specifically for each of the auto-dialer calls made to Plaintiff’s cellular
telephone after Plaintiff notified NAVIENT SOLUTIONS, LLC that Plaintiff wished for
the calls to stop

54. NAVIENT SOLUTIONS, LLC repeatedly placed non-emergency

telephone calls to Plaintiff`s cellular telephone using an automatic telephone dialing

Case 5:18-cv-00570-.]SI\/|-PRL Document 1 Filed 11/08/18 Page 10 of 11 Page|D 10

system or prerecorded or artificial voice without Plaintiff’s prior express consent in
violation of federal law, including 47 U.S.C § 227(b)(1)(A)(iii).

WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so
triable and judgment against NAVIENT SOLUTIONS, LLC for statutory damages,
punitive damages, actual damages, treble damages, enjoinder from further violations of
these parts and any other such relief the court may deem just and proper.

COUNT II
(Violation of the FCCPA)

55. Plaintiff fully incorporates and realleges paragraphs one (1) through fifty-
0ne (51) as if fully set forth herein.

56. At all times relevant to this action, Defendant is subject to and must abide
by the laws of the State of Florida, including Florida Statute § 559.72.

57. Defendant has violated Florida Statute § 559.72(7) by willfully
communicating with the debtor or any member of her family with such frequency as can
reasonably be expected to harass the debtor or her family.

58. Defendant has violated Florida Statute § 559.72(7) by willfully engaging
in other conduct which can reasonably be expected to abuse or harass the debtor or any
member of her family.

59. Defendant’s actions have directly and proximately resulted in Plaintiff’s
prior and continuous sustaining of damages as described by Florida Statute § 559.77.

WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so
triable and judgment against Defendant, NAVIENT SOLUTIONS, LLC, for statutory

damages, punitive damages, actual damages, costs, interest, attorney fees, enjoinder from

10

Case 5:18-cv-00570-.]SI\/|-PRL Document 1 Filed 11/08/18 Page 11 of 11 Page|D 11

further violations of these parts and any other such relief the court may deem just and

proper.

Respectfully submitted,

/s/Shaughn C. Hill
Shaughn C. Hill, Esquire
Florida Bar No.: 105998
Morgan & Morgan, Tampa, P.A.
One Tampa City Center
201 N. Franklin Street, 7th Floor
Tampa, FL 33602
Telephone: (813) 223-5505
SHill@ForThePeople.com
KZhang@ForThePeople.com
Attorneyfor Plaintw"

11

